EXHIBIT Confidential Treatment-Redacted Copy Redacted version of the Agreement entered into November 4, 2008 between Kinetic Energy Corporation. and VERYST Engineering LLC.CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS [****]. VERYST Engineering®LLC ® 47A Kearney Road Needham, MA02494 Meetesh Patel Jay Bhogal Kinetic
